M.C., the Legal Father, Appellant,
v.
W.J. and DEPARTMENT OF CHILDREN AND FAMILIES, Appellees.
Nos. 4D05-3809, 4D06-99, 4D06-1970, 4D06-2793
District Court of Appeal of Florida, Fourth District.
March 28, 2007.
Denise E. Kistner of the Law Offices of Denise E. Kistner, P.A., Fort Lauderdale, for appellant.
Andrew A. Holness of the Law Offices of Andrew A. Holness, P.A., Fort Lauderdale, for appellee W.J.
Bill McCollum, Attorney General, Tallahassee, and Jeffrey P. Bassett, Assistant Attorney General, Fort Lauderdale, for appellee Department of Children and Families.
PER CURIAM.
Affirmed.
STEVENSON, C.J., KLEIN and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing.